UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

, x
DANIEL NEAL, Civil Action No. 19-CV-00707
Plaintiff,
STIPULATION OF
~ against ~ DISCONTINUANCE
THE CITY OF NEW YORK, SEAGATE COURT
HOMEOWNERS ASSOCIATION, INC., SEAGATE
HOMEOWNERS ASSOCIATION, THE SEAGATE
ASSOCIATION, and DARRIEN PHILLIPS,
Defendant.
wane KX

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that
whereas no party hereto is an infant or incompetent person for whom a committee has been
appointed and no person not a party has an interest in the subject matter of the action, the
above-entitled action against the defendants, be, and the same hereby is, discontinued as against

these defendants, with prejudice, as against all parties and without costs to any.

This Stipulation may be executed in counterparts, and facsimile signatures may be treated

as originals. This Stipulation may be filed without further notice with the Court.

Dated: Garden City, New York

 

 

June 5, 2019
JACOBS & HAZAN, LLP. GOLDBERG SEGALLA, LLP
| | | Cys, —
=p » Wo & nS
By: Lue L By: fo luo 0 A}
Sfart E. dehy 7 iy Erin Mackin, Esq. /
30 Vesey Street, 4" Floor <- 200 Garden City Plaza, Suite 520
New York, New York 10007 Garden City, New York 11530
(212) 577-2690 (516) 281-9800

Email: emackin@goldbergsegalla.com

22983836.v1
